Opinion by
Haralson, J.
Tlie bill in this case was filed by the appellees against the appellants. In February, 1892, Charles 1). Tallman, by will bequeathed to Bichard P. Tallman a considerable sum of money (about $2,000) in trust for the children of said Bichar cl P. Tallman, who are the complainants, to be managed by him at his discretion for their benefit, and without any bond being required of said Bichard P. Tallman. The said Bichard P. Tallman, after receiving the money, became enfeebled in health, and apprehending that in the event of his death his wife would be unable to give the bond that would be necessary to enable her to assume the trust, and that the trust estate would therefore pass into the hands of strangers, he concluded to invest, and did invest, the remaining portion of the trust funds in the house and lot described in the bill, taking the deed in the wife’s name. In this there was no purpose to benefit himself but the cestuis que trust. After that the Avife became insane and remains hopelessly so.
The bill is filed by the cestuis que trust to vacate the conveyance to the Avife and to invest the title in the trustee for the benefit of the cestuis que trust subject to the original trust. The court beloAV granted the relief prayed and from that decree the appeal is taken.
The decree is affirmed.